Citation Nr: 0804904	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-43 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for tinnitus.

[The issues of entitlement to service connection for type II 
diabetes mellitus as due to herbicide exposure in Vietnam; 
renal insufficiency, bilateral onychomycosis, retinopathy, 
hypertension, coronary artery disease, hypothyroidism, sleep 
apnea, all as secondary to type II diabetes mellitus; and 
depression will be addressed in a separate and forthcoming 
decision.]


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1966 to 
December 1969, and his DD Form 214 indicates a total period 
of active service of six years, four months, and nine days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

Recently, the United States Court of Appeals for Veterans 
Claims issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) that reversed a decision of the Board denying 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal, as here, or service on 
a vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.

In the present case, the pending action in the Haas case 
impacts the issues of entitlement to service connection for 
type II diabetes mellitus as due to herbicide exposure in 
Vietnam; renal insufficiency, bilateral onychomycosis, 
retinopathy, hypertension, coronary artery disease, 
hypothyroidism, sleep apnea, all as secondary to type II 
diabetes mellitus; and depression.  In this regard, the Board 
notes that type II diabetes mellitus is a disorder listed 
under 38 C.F.R. § 3.309(e).  The claims of service connection 
for renal insufficiency, bilateral onychomycosis, retinopathy 
were all developed by the RO as secondary to type II diabetes 
mellitus, and, in response to an inquiry by the undersigned 
Veterans Law Judge at his December 2007 Travel Board hearing, 
the veteran also asserted that he wanted his claimed 
hypertension, coronary artery disease, hypothyroidism, and 
sleep apnea to be considered on a secondary basis as well.  
Given the findings of the veteran's October 2003 VA 
psychiatric examination, the report of which includes an Axis 
I diagnosis of depression "secondary to medical condition," 
the Board finds that the  claim of service connection for 
depression should be stayed as well because the majority of 
his claimed medical disorders are affected by the stay.   

All of these issues will be addressed in a separate and 
forthcoming decision once a final decision is reached in the 
Haas case.  The present decision will address the remaining 
issues on appeal, as the veteran has not asserted that his 
hiatal hernia and tinnitus involve a claimed herbicide-
related etiology.


FINDINGS OF FACT

1.  The veteran's claimed hiatal hernia was not first 
manifest during service or for many years thereafter.

2.  The veteran's assertions as to chronic tinnitus since 
service are substantially outweighed by service medical 
records showing that he consistently denied any audiological 
disorders.


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
August 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only service 
connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded VA 
examinations in conjunction with this appeal, addressing the 
disorders at issue.  For reasons described in further detail 
below, a VA etiology opinion, as part of an examination, has 
been found to not be "necessary" in regard to the hiatal 
hernia claim pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including peptic ulcers, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Hiatal hernia

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for any upper 
gastrointestinal symptomatology, specifically to include a 
hiatal hernia.  At separation examination in December 1969, 
no upper gastrointestinal symptoms were shown.

Subsequent to service, gastrointestinal x-rays from January 
1985 revealed the esophagus, esophagogastric junction, 
stomach, duodenal bulb, loop and visualized small bowel to be 
within normal limits.  The veteran was subsequently treated 
at a private facility for complaints of severe and foul-
smelling belching in November 2002.  Upper gastrointestinal 
x-rays revealed a sliding hiatal hernia, with mucosal defects 
in the antrum without definitive ulcers.  This disability was 
also noted in conjunction with a duodenoscopy in December 
2002.  The medical records corresponding to this treatment, 
however, do not address this disorder's etiology.

The veteran underwent a VA thyroid and parathyroid 
examination in September 2003, during which he reported a 
history of gastroesophageal reflux and a hiatal hernia 
"diagnosed in 2000."  A history of a hiatal hernia, with 
minimal impairment was rendered.  The examiner did not 
comment on the etiology of this disorder.

To date, the RO has not obtained an opinion as to the 
etiology of the veteran's claimed hiatal hernia, as part of a 
VA examination.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence showing upper 
gastrointestinal treatment until 2002 , more than 30 years 
after service, or linking the veteran's claimed disorder to 
service.  In view of this, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
December 2007 VA Travel Board hearing testimony.
The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a hiatal hernia, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Tinnitus

In the present case, the veteran has asserted that he has had 
tinnitus since service.  He noted during his September 2003 
VA audiological examination that he had constant bilateral 
tinnitus, with an onset in 1965 after "mouse ears" (ear 
protection) fell off on a T-37 flight line, causing loud 
ringing in both ears.

In this regard, the Board observes that the Court has 
determined that, for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, the veteran's lay contentions as to tinnitus represent 
competent evidence.

That notwithstanding, the Board's inquiry must address the 
credibility of the veteran's current statements as to the 
etiology of tinnitus.  The Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this 
regard, the Board notes that, in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the Federal Circuit held that the 
lack of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Id. at 1336.  
Instead, as a finder of fact, the Board must determine 
whether the lay testimony is credible, and in doing so may 
consider the absence of contemporaneous evidence.

In this case, the Board notes that the veteran's post-service 
lay evidence and medical records contain no references to 
tinnitus whatsoever prior to his July 2003 application.  
While this fact in and of itself does not render the 
veteran's contentions to be not credible, as indicated in 
Buchanan, the fact remains that these contentions are 
substantially inconsistent with the veteran's service medical 
records.  In this regard, the Board is aware that the veteran 
served as a pilot tanker during service.  However, he 
underwent a series of medical examinations during service, 
dated from July 1962 through separation in December 1969, the 
reports of which contain audiometric testing results and (in 
several cases) a completed physical profile section.  At no 
time during the course of these examinations did the veteran 
report ringing in the ears, and none of these examination 
reports reflect any audiological deficiencies in terms of the 
veteran's physical profile.  

In view of the total dearth of complaints of ringing in the 
ears or any other audiological problems during service, as 
well as the lack of complaints or treatment for more than 
thirty-three years following separation from service, the 
Board is unable to find the veteran's assertions of 
continuity of symptomatology of tinnitus since service to be 
credible.  Again, the Board must stress that this 
determination does not rest on the question of whether the 
veteran is competent to make a medical observation; rather, 
the Board finds that his assertions are not credible.  As 
such, his testimony and statements regarding this issue have 
substantially less probative value than the medical evidence 
showing no complaints or treatment regarding this disorder 
until 2003.

In view of this, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for tinnitus, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.




ORDER

Entitlement to service connection for a hiatal hernia is 
denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


